Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 2 -11 and 15 in the reply filed on 02/04/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  15 and  2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "virtually smooth" in claim 15 is a relative term which renders the claim indefinite.  The term "virtually smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Different  people  have  different  definitions  of  virtually  smooth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 - 3, 8 -11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CNI05414468A.
 Regarding claims 15, CNI05414468A discloses 100-120 mesh spherical closed-pore expanded perlite in foundry industry with water glass bonding agent in moulding (abstract; [0005] and claim 1). The sphere surface  is  read  on the  virtually  smooth  surface. The  expanded  perlite  is  closed  pored  thus  it  is  expected  that the  pores  are  separated  from  each  other as  long  as  there  are two  pores  inside  the  perlite sphere.

Regarding claim 2, it is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Regarding claim 3, CN105414468A discloses 100-120 mesh spherical closed-pore expanded perlite in foundry industry with water glass bonding agent in moulding (abstract; [0005] and claim 1).
Regarding claim 8, CN105414468A discloses using of the quartz sand (claim 1).
Regarding claim 9, CN105414468A discloses using of waterglass (claim 1).
Regarding claims 10 -11, CN105414468A discloses a pump valve foundry goods (claim 1). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
s 2-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105414468A, in view of US20140291582A1.
Regarding claims 2 – 4 and  15, CNI05414468A discloses 100-120 mesh spherical closed-pore expanded perlite in foundry industry with water glass bonding agent in moulding (abstract; [0005] and claim 1). CN105414468A discloses 100-120 mesh spherical closed-pore expanded perlite in foundry industry with water glass bonding agent in moulding (abstract; [0005] and claim 1). But  CN105414468   does  not  specifically  discloses  that the  perlite  has  multiple pores(cells) and  the spherical perlite  is  closed  on  it’s  surface.
US20140291582A1 discloses a method for producing an expanded granulate from sand grain-shaped mineral material (1) with a propellant, wherein the material (1) is fed into a vertically upright furnace (2) from above and said material (1) falls along a drop section (4) through multiple heating zones (5) in a furnace shaft (3) of the furnace (2), wherein each heating zone (5) is heatable using at least one independently controllable heating element (6), and the material (1) is heated to a critical temperature at which the surfaces (7) of the sand grains (15) plasticize and the sand grains (15) are expanded by the propellant. In order to enable setting a closed surface of the expanded granulate in a purposeful fashion, it is provided in accordance with the invention that upon detection of a first reduction in the temperature of the material (1) between two successive positions (9) along the drop section (4) the heating elements (6) are controlled along the remaining drop section (4) depending on the critical temperature ( abstract; [0008];[00 58-0069] and Figure 2 -5). Such method can provide minerals with a closed surface of the expanded granulate in a controlled manner, so that the 
 Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to use  the  closed-cell expanded  perlite  made  by the  process  disclosed  by US2014291582A1, motived by the  fact  that US2014291582A1 discloses that such method can provide minerals with a closed surface of the expanded granulate  in a controlled manner, so that the expanded granulate does not show any hygroscopicity, or hardly any thereof. It can influence the surface structure and roughness of the expanded granulate ([0012]). 
It  appears  that  the  US20140291582A1 discloses a similar  process  of  making  an expanded granulate and  it  has  been  held  that  where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 5-7, the Examiner respectfully submits  that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured 
Regarding claim 8, CN105414468A discloses using of the quartz sand (claim 1).
Regarding claim 9, CN105414468A discloses using of waterglass (claim 1).
Regarding claims 10 -11, CN105414468A discloses a pump valve foundry goods (claim 1). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731